PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ATT Southern, Inc.
Application No. 29/717,829
Filed: 19 Dec 2019
For: PLANTER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed February 10, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED. 

This decision concerns Chinese Application No. 201930403234.4 filed July 26, 2019.

The relevant parties and facts are as follows:

Applicant ATT SOUTHERN, INC.
Declarant David D. White, is the corporate counsel for The Ames Companies, Inc. which is the applicant’s parent company.1
Michael Turner is counsel at Brooks Kushman, P.C.
Brooks Kushman, P.C. is the U.S. counsel for The Ames Companies, Inc.
On November 3, 2021, Turner discovered the proscribed foreign filing while conducting a patent search.
On November 4, 2021, Turner informed White of the proscribed foreign filing; thereafter, an internal investigation at The Ames Companies, Inc. and its subsidiaries ensued and meetings were held with patent counsel on November 4, 2021 and November 10, 2021 to determine procedures to petition for a retroactive foreign filing license.
Ames Landscape Art Consulting (Shanghai) Co., LTD) is a subsidiary of The Ames Companies, Inc.
Wang Dan, an employee of Ames Landscape Art Consulting (Shanghai) Co., LTD) filed the Chinese application without having first consulted U.S. patent counsel or the U.S. inventors.
Wang Dan consulted Brian Leahy, a former employee of The Ames Companies, Inc., on August 15, 2018 regarding patent filing procedures.
Brian Leahy did not consult corporate counsel, U.S. patent counsel, or the inventors when consulting with Wang Dan.
Wang Dan and Ames Landscape Art Consulting (Shanghai) Co., LTD) did not report the filing of the filing of the Chinese application to corporate counsel, U.S. patent counsel, or the inventors until after the proscribed foreign filing was discovered by U.S. patent counsel.

Pursuant to 35 U.S.C. 1.84(a):

Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181.

A grantable petition pursuant to 37 C.F.R. § 5.25(a) must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) containing:
(i)	An averment that the subject matter in question was not under a secrecy order at the time it was filed broad, and that it is not currently under a secrecy order,
(ii)	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under 37 CFR 5.11 first having been obtained; and,
The required fee (37 CFR 1.17(g)).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25(a). 

With respect to requirement (1) of 37 C.F.R. § 5.25(a), the foreign country in which the unlicensed patent application was filed is identified in the petition as China.2

With respect to requirement (2) of 37 C.F.R. § 5.25(a), the date on which the matter was filed in China is identified in the petition as July 26, 2019.3

With respect to requirement (3)(i) of 37 C.F.R. § 5.25(a), the accompanying Verified Statement avers that the subject matter in question was not under a secrecy order at the time it was filed aboard, and that it is not currently under a secrecy order.4

With respect to requirement (4) of 37 C.F.R. § 5.25(a), the required petition fee was submitted December 9, 2021.

The petition fails to comply with requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25(a).

With respect to requirement (3)(ii) of 37 C.F.R. § 5.25(a), petitioner has not shown that the license has been diligently sought after discovery of the proscribed foreign filing.

The White Verified Statement asserts that Turner discovered the proscribed foreign filing on November 3, 2021. The petition, however, is not accompanied by a Verified Statement from Turner describing the circumstances of the discovery of the proscribed foreign filing and the action(s) leading up to the instant petition being filed. Further, the White Verified Statement does not indicate when it was discovered that the proscribed foreign filing was filed without the required U.S. foreign filing license. 

Any request for further consideration of this matter must include a Verified Statement from the relevant parties establishes when and by whom it became known that the proscribed foreign filing was made without the required U.S. foreign filing license. As it has not been made clear when the discovery was made, it cannot be found that the license has been diligently sought.

It further cannot be found that the retroactive foreign filing license has been diligently sought given that Brian Leahy was seemingly aware that the listing of a non-Chinese citizen inventor would make the process of procuring the foreign patent more complicated.5 

Moreover, it cannot be found that the retroactive foreign filing license has been diligently sought given applicant did not consult U.S. counsel until March 16, 2021 despite being aware as early as February 25, 2021 that there was an issue concerning the foreign application having been filed prior to procuring a U.S. foreign filing license in view of the U.S.-based inventors. Any request for reconsideration of this matter should include Verified Statements from the relevant parties responsible for filing the proscribed foreign filing without the required U.S. foreign filing license. Such Verified Statements must address whether or not these individuals if and when these individuals became aware that the proscribed foreign filing was made without the required U.S. foreign filing license.

Any further request for reconsideration of this matter must establish that the upon discovery of the proscribed foreign filing having been made without the required U.S. foreign filing license, the petition for retroactive foreign filing license has been diligently sought.

With respect to requirement (3)(iii) of 37 C.F.R. § 5.25(a), the petition does not provide an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained. Further, the explanation set forth in the petition does not satisfy 37 C.F.R. § 5.25(b) which requires that the explanation “must include a showing of facts rather than a mere allegation of action through error.” The showing of facts as to the nature of the error should “… be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” Additionally, 37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”

The petition and accompanying Verified Statement do not provide any explanation for why the proscribed foreign filing was filed without the required U.S. foreign filing license. Moreover, the petition and accompanying Verified Statement do not identify a specific error that led to the proscribed foreign filing being filed without the required U.S. foreign filing license or identify who was responsible for making the error. 

The White Verified Statement merely asserts that Wang Dan filed the patent application material in China without having consulted corporate counsel, U.S. patent counsel, or the U.S. inventors. The petition is not accompanied by Verified Statements from Wang Dan or any officials from Ames Landscape Art Consulting (Shanghai) Co., LTD).

Any request for further consideration of this matter must include a Verified Statement from the Ames Landscape Art Consulting (Shanghai) Co., LTD) official(s) who authorized the filing of the proscribed foreign filing without the required U.S. foreign filing license having been first obtained. 

The Verified Statement(s) from the Ames Landscape Art Consulting (Shanghai) Co., LTD) official should explain why the material was filed abroad through error without the required license under 37 CFR 5.11 first having been obtained and should discuss their role in the error which led to the disclosure of this information via the foreign filing prior to securing a foreign filing license. 

The Verified Statement(s) must indicate whether the signer was aware of the requirements of 35 U.S.C. 184 and 37 C.F.R. § 5.11(a) at the time of their involvement in the proscribed foreign filing and indicate whether the Ames Landscape Art Consulting (Shanghai) Co., LTD) official who authorized the filing of the proscribed foreign filing did not have discussions with the corporate counsel, U.S. patent counsel, or the U.S. inventors prior to or after the filing of the proscribed foreign filing.

As set forth at 37 C.F.R. § 5.25(b), “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” As indicated herein, the instant petition is not accompanied by any supporting documents of the facts alleged to had led to the proscribed foreign filing having been made without the required U.S. foreign filing license having first been obtained. Any request for reconsideration of this decision must be accompanied by copies of instructions regarding the filing, to the extent that instructions were reduced to writing.

In accordance with 37 C.F.R. § 5.25(b), “[t]he showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country.” Accordingly, a Verified Statement from an Ames Landscape Art Consulting (Shanghai) Co., LTD) official(s) must be submitted setting forth the facts that led up to the filing of the proscribed foreign filing without the required U.S. foreign filing license having first been obtained. Additionally,  a Verified Statement from the foreign counsel who filed the foreign application setting forth facts that led up to the filing of the proscribed foreign filing without the required U.S. foreign filing license having first been obtained.

Additional verified statements must address:

What checks did petitioner’s foreign patent counsel follow when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. 184 and 37 C.F.R. § 5.11(a)?

Was foreign counsel aware of U.S. foreign filing license requirements on or before filing the proscribed foreign filing?

What checks did Ames Landscape Art Consulting (Shanghai) Co., LTD) officials follow when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. 184 and 37 C.F.R. § 5.11(a)?

If checks were in place, when were they instituted and why was the procedure not followed in this instance?

Has foreign counsel working on behalf of Ames Landscape Art Consulting (Shanghai) Co., LTD) previously filed or caused to have filed applications abroad where an inventive concept occurred in the United States or was this filing of the application at issue herein the first time?

Has Ames Landscape Art Consulting (Shanghai) Co., LTD) previously filed application abroad where an inventive concept occurred in the United States or was this filing of the applications at issue herein the first time?

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED. A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. § 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. 704.

Any verified statement (notarized oath) or declaration (including reference to 18 U.S.C. 1001) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

The renewed petition, utilizing document code RETR.LICENSE, may be submitted as follows:

Via Mail:			Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA, 22313-1450

Via Hand-Delivery:		Customer Window
Randolph Building 401 Dulany Street
Alexandria, VA 22314

Via Central Facsimile:	(571) 273-8300

Via EFS-Web:			https://www.uspto.gov/patents/apply




Telephone inquiries regarding this decision should be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 White Verified Statement p1 at 1.
        2 White Verified Statement, p1 at 2.
        3 Id., p1 at 2.
        4 Id., p2 at 4.
        5 See, Exhibit 1.